El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
A solicitud del Procurador General de Puerto Rico, revisamos el dictamen del Tribunal Superior, Sala de Ponce (Hon. Julio Alvarado Ginorio, Juez), que resolvió que carecía de jurisdicción para entender en el trámite de revocación de probatoria contra Mary Pacheco Torres.
Dicho foro decidió que:
En el presente caso las violaciones a las condiciones impuestas ocurrieron dentro del período probatorio. También la expedición de la orden de citación se llevó a efecto dentro del período probatorio. No obstante la citación fue preparada y expedida veintid[ó]s días después de haber expirado él término del período probatorio. Resolvemos que tal dilación violó el debido procedi-*588miento de ley al cual tiene derecho la probando, por lo cual este Tribunal perdió jurisdicción en el caso por haberse^ cumplido el período probatorio. Anexo X, pág. 20.
I
Expongamos sucintamente el trasfondo procesal, táctico y de cronología que origina ese dictamen. Pacheco Torres fue acusada de infringir el Art. 272 del Código Penal, 33 L.PR.A. see. 4592, esto es, posesión y traspaso de documentos falsificados. Sin embargo, hizo alegación de culpabilidad por apropiación ilegal simple. Art. 165 del Código Penal, 33 L.PR.A. see. 4271. El 24 de mayo de 1988 fue sentenciada a una pena de seis (6) meses de reclusión, a cumplirse bajo el régimen de sentencia suspendida, con sujeción a once (11) condiciones.
El 6 de octubre de 1988 la oficial soeiopenal Silvia Martínez Santiago notificó al Fiscal de Distrito que la convicta había violado varias de las condiciones. El 19 de octubre, en conformidad con la Ley Núm. 31 de 29 de mayo de 1986 (34 L.PR.A. sec. 1027a), el Ministerio Público solicitó del tribunal una determinación de causa probable fundada en la creencia de que la probando había violado las condiciones de la probatoria, y que se comenzara el trámite de revocación final. El 18 de noviembre el tribunal señaló la vista inicial para el 21 de diciembre. Ordenó que se le notificara a ella, a su abogado (Ledo. Benjamín Pagán), al Fiscal y a la oficial probatorio. La citación de Pacheco Torres fue expedida el 15 de diciembre de 1988.
El 21 de diciembre comparecieron el Ministerio Fiscal, la convicta y su abogado. Se celebró la vista inicial. A base de la prueba, el tribunal concluyó que existía causa probable para creer que ella había violada cinco (5) de las once (11) condiciones impuestas. Fijó la vista final para el 13 de enero de 1989. En esa fecha, la convicta Pacheco Torres invocó la falta de jurisdicción del tribunal para entender en el asunto. Adujo que el término de la sentencia había sido cumplido. El tribunal, según indicamos, acogió el planteamiento.
*589I — I b-i
Ese dictamen es contrario a los principios vigentes que rigen la materia y altera el balance de intereses inmersos en toda normativa. Nos explicamos.
La Ley de Sentencia Suspendida, Ley Núm. 259 de 3 de abril de 1946, según enmendada, 34 L.ER.A. sees. 1026-1029, creó un mecanismo alterno para permitirle a un convicto cumplir su sentencia sin tener que ser recluido en prisión. El propósito rehabilitador de esta legislación —Vázquez v. Caraballo, 114 D.P.R. 272 (1983); Pueblo v. Ortiz Martínez, 123 D.P.R. 820 (1989)— no es incompatible con la seguridad de la comunidad. El tribunal sentenciador puede revocar la sentencia suspendida o probatoria y ordenar el encarcelamiento. Se trata de una facultad fundada en que el Estado es fiduciario de unos intereses públicos que superan a los del convicto. Ahora bien, esa determinación está sujeta al cumplimiento de unas gestiones mínimas bajo la sombrilla constitucional del debido proceso de ley. Como resultado de Martínez Torres v. Amaro Pérez, 116 D.P.R. 717 (1985), la Asamblea Legislativa aprobó la Ley Núm. 31, supra. De su lectura surge que implícitamente subsiste el enfoque de que la “libertad conferida a un convicto mediante el beneficio de sentencia suspendida no goza de la magnitud ni grado de la que disfruta un ciudadano común. No son equivalentes. La razón es sencilla: ‘Mientras una persona goza de libertad a prueba, su disfrute de la vida, su libre albedrío, está restringido, limitado, al cumplimiento de las condiciones fijadas al concedérsele esa gracia. No puede decirse que es un hombre enteramente libre’”. (Enfasis en el original.) Martínez Torres v. Amaro Pérez, supra, págs. 723-724.
1 — I f — < ) — I
En el caso de autos, lo primero que notamos es que la convicta Pacheco Torres en ningún momento fue arrestada o privada de su libertad durante el trámite de revocación. Segundo, indiscutible-mente las alegadas violaciones que originaron ese trámite ocu-*590rneron durante la probatoria. El Ministerio Fiscal solicitó su revocación dentro del término de la sentencia. Únicamente la orden judicial de citación y su diligenciamiento acaecieron des-pués de expirado dicho término, en un plazo mínimo.
Aparte de lo expuesto, conforme Martínez Torres v. Amaro Pérez, supra, págs. 728-729, la vista final de revocación se efectuó dentro del término de treinta (30) días a partir de la celebración de la vista inicial.

Se dictará sentencia revocatoria.

El Juez Asociado Señor Alonso Alonso emitió voto particular y de conformidad, al cual se unió el Juez Asociado Señor Andréu García. El Juez Asociado Señor Hernández Denton emitió opinión disidente.